DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claims 3 and 13]
Claims 3 and 13 recite “wherein the first exposure time is divided into a plurality of second exposure times; and consecutive second sensor output frames, each having one of the plurality of second exposure times, are captured within a period equal to the first exposure time”.  
Claims 2 and 12 from which claims 3 and 13 respectively depend recite “wherein each of the plurality of first sensor output frames is captured under a first exposure time, and each of the plurality of second sensor output frames is captured under a second exposure time shorter than the first exposure time”.
It is unclear what claims 3 and 13 intend to cover.  As written, the claims appear to recite capturing a plurality of second sensor output frames during a first exposure time period.  However, claims 1 and 11 require that the second sensor output frames be output following the first sensor output frames.  
As such, it is unclear whether claims 3 and 13 contradict the requirements of claims 1 and 11 from which they ultimately depend or whether claims 3 and 13 are attempting to claim some other arrangement of capturing/outputting first and second sensor output frames.
For the purposes of applying prior art, claims 3 and 13 will be read as requiring a relationship between the first and second exposure times such that the first exposure time t1 = N*t2 where N is a natural number and t2 is the second exposure time.
Clarification is required as to the particular requirements of claims 3 and 13.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tantalo et al. (US 2002/0149693 A1) in view of Official Notice.[claim 11]
Regarding claim 11, Tantalo discloses a video capture apparatus (Figure 3) comprising: a frame rate control circuit, arranged to control an image sensor to capture a plurality of first sensor output frames at a first frame rate during a first period (Figure 3, Item 24 controlling image sensor 12 to output frames); a motion analysis circuit, wherein during the first period, the motion analysis circuit is arranged to check if a motion blur condition is met (Figure 3, Item 22; Figure 4, Items 12-34); when the motion analysis circuit determines that the motion blur condition is met during the first period, the frame rate control circuit is further arranged to control the image sensor to capture a plurality of second sensor output frames at a second frame rate during a second period following the first period, where the second frame rate is higher than the first frame rate (Figure 4, Items 36, 40 and 42; Paragraphs 0033-0036, 0043).  However, Tantalo does not explicitly a processing circuit, arranged to process consecutive sensor output frames captured by the image sensor during the first period and the second period, to generate a plurality of output frames.
Official Notice is taken that it is well known in the art to provide a processing circuit for processing consecutive output frames to provide processed video for storage or display.  Therefore, it would have been obvious to provide a processing circuit as claimed in the system of Tantalo so that processed video suitable for storage or display may be created from the output frames captured by the image sensor. [claim 12]
Regarding claim 11, Tantalo discloses wherein each of the plurality of first sensor output frames is captured under a first exposure time, and each of the plurality of second sensor output frames is captured under a second exposure time shorter than the first exposure time (Figure 4, Steps 44, 56, 50 and 52; note that in a case where both the frame rate and exposure are changed, the frames captured in the second period would be captured under a second exposure time shorter than the first exposure time).[claim 13]
Regarding claim 13, Tantalo does not disclose specific exposure times.  However, Official Notice is taken that a number of common exposure times are known in the art such as 1/30s, 1/60s, 1/120s which may be used as the first and second exposure times.  These exposure times are well known in the art and are commonly understood by camera operators.  Therefore, it would have been obvious to use well known exposure times as the first and second exposure times in Tantalo since such exposure times are well known in the art.  It is noted that if 1/30s were selected as the first exposure time, the first exposure time may be divided into two 1/60s or four 1/120s divisions which would allow two or four second sensor output frames to be captured during the duration of a first exposure time period.[claim 14]
Regarding claim 14, Tantalo discloses wherein during the second period, the motion analysis circuit is further arranged to check if the motion blur condition is not met; and when the motion analysis circuit determines that the motion blur condition is not met during the second period, the frame rate control circuit is further arranged to control the image sensor to capture a plurality of third sensor output frames at the first frame rate during a third period following the second period (Paragraph 0042; note the process is repeated and if the motion blur is below the max, the original frame rate would be selected).[claims 1-4]
Claims 1-4 are method claims corresponding to apparatus claims 11-14.  Therefore, claims 1-4are analyzed and rejected as previously discussed with respect to claims 11-14.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tantalo et al. (US 2002/0149693 A1) in view of Official Notice in view of Atkins et al. (US 2020/0382802 A1).[claim 15]
Regarding claim 15, Tantalo in view of Official Notice does not disclose wherein during the first period and the second period, the plurality of output frames are generated at a constant frame rate that is equal to the first frame rate.
However, Atkins discloses a video coding system which provides frame rate conversion of variable frame rate images to a constant output frame rate so that a user may view rendered content at a constant frame rate (e.g. Paragraphs 0043-0049).  Therefore, it would have been obvious to process the output frames of the first and second periods to output frames at a constant frame rate.  Additionally note in selecting the desired output frame rate, any frame rate available to the system may be chosen, including the frame rate of capture during the first period.[claim 5]
	Claim 5 is a method claim corresponding to apparatus claim 15.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claim 15.  

Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tantalo et al. (US 2002/0149693 A1) in view of Official Notice in view of Atkins et al. (US 2020/0382802 A1) in view of Shlyakhov (US 2016/0337666 A1).[claim 16]
Regarding claim 16, see the rejection of claim 15 and note that Tantalo in view of Atkins discloses wherein the consecutive sensor output frames comprise the plurality of first sensor output frames and the plurality of second sensor output frames, and the processing circuit comprises: an image signal processor (ISP), arranged to process the plurality of second sensor output frames at the second frame rate to generate a plurality of processed frames (see rejection of claim 1 above; processing of generated image frames captured at first and second frame rates).  Additionally Atkins discloses performing a frame rate conversion operation upon generated image frames to generate a plurality of output frames at the first frame rate (e.g. Figures 1-3).   However, the combination of Tantalo in view of Atkins in view of Official Notice in view of Atkins does not disclose a noise suppression circuit, arranged to perform a noise suppression as claimed.
Shlyakhov discloses a system for video coding which includes upsampling to a higher resolution while applying FIR and IIR filtering to achieve a low-complexity coding process with increased accuracy (e.g. Paragraphs 0013-0015).  Therefore, it would have been obvious to include a coding system as taught by Shlyakhov so that the resolution of captured images may be upsampled with high accuracy and reduced noise by applying an FIR and IIR filter during the coding process.  [claims 17 and 18]
Regarding claims 17 and 18, see the rejection above and note that Shlyakhov teaches the use of FIR filtering followed by IIR filtering of the images (e.g. Figure 3).  [claims 6-8]
Claims 6-8 are method claims corresponding to apparatus claims 16-18.  Therefore, claims 6-8 are analyzed and rejected as previously discussed with respect to claims 16-18.


Claim(s) 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tantalo et al. (US 2002/0149693 A1) in view of Official Notice in view of Williams et al. (US 2014/0363044 A1).[claims 19 and 20]
Regarding claims 19 and 20, Tantalo discloses the use of image content analysis for detecting motion information, but does not disclose the use of motion sensor information or AE stats in checking if a motion blur condition is met.
Williams discloses a similar system which determines of motion blur is present in captured images (Figure 3).  Williams discloses that blur and motion scores may be generated using multiple types of data such as image data, AF and AE data and motion sensor data (Paragraph 0028).  By using such varying types of data the accuracy of motion and blur detection may be improved over just using image data alone.  Therefore, it would have been obvious to use AE and motion sensor data along with image data analysis in checking if a motion blur condition is met in the system of Tantalo in view of Official Notice as taught by Williams to improve the accuracy of the motion blur detection.[claims 9 and 10]
Claims 9 and 10 are method claims corresponding to apparatus claims 19 and 20.  Therefore, claims 9 and 10 are analyzed and rejected as previously discussed with respect to claims 19 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references show additional systems/methods which change frame rates based on motion of the scene:
	Aratani				US 2020/0104969 A1
	Boettiger			US 2015/0229889 A1
	Fuchikami et al.			US 2011/0249750 A1
	Border et al.			US 2010/0231738 A1
	Nishi et al.			US 2009/0097773 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698